636



                      OFFICE          OF THE ATTORNEY GENERAL OF TEXAS
;                                               AUSTIN
      ~~lls~~
1     .-Pa” OP(uA~
5
:
I
;            BowF8blO* bbUU’OO0bOF8,                              &Cm1 88iOWr
 .:
             mmuim OS LeborStatirtior
             Awt lo, Texm

             mar nr8. KoOre~                                                           OpinionUo. O-7369




                        Your hJttOr8date
               5, 1946,lu~lK+8tthe o~iUo
               bow 8tated.qR88tioa~Ye
               5, a8 fO1lOV8l




                                                                                          laidclub doe8 mak8 8 profit




                                                                                                                         8t8tUte          8ad   iQ   au     *
                      vay8complywith the protisloo8OS the rtatutet.Tbe
                      COW o ? q y QRoatlon18 tbl8s My tbe8e 'Olub8'ohsrge
                      8 membbemhip  ho?
                           %'bL8titteraXidrP71OttOr t0 PU   Of h@VJt 19th
                      rtate all ot the fact8 lavolrsd,aad I vi11 crppreciete
                      an earl7rapl7. ”


                                                                                      . ..”   -_-   .---   _. .__   __   -. ._   --   .
      ”   ‘-.“*tc.-    _   ._.-L^-.   _..-   .a.   --...“.-.-..    --   . . . . -..
yoazmbleFauracnWmw   - papla
                           2
.-
         .   ..
     .            638